—Order, Supreme Court, New York County (Richard Braun, J.), entered May 21, 1999, which granted defendant Causeway Construction Corp.’s motion for summary judgment dismissing the complaint against it, unanimously affirmed, without costs.
Summary judgment was properly granted in favor of defendant Causeway since plaintiff, in response to Causeway’s prima facie showing of entitlement to judgment as a matter of law, failed to adduce evidence sufficient to raise a triable issue of fact as to whether Causeway created the sidewalk hazard that allegedly caused plaintiff to trip, made special use of the subject sidewalk, or had a duty to warn of the sidewalk’s dangerous condition, which was open and obvious. Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Lerner and Friedman, JJ.